DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 6-14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simek et al., US PGPUB No. 20180139431 A1, hereinafter Simek, and further in view of Appia et al., NPL: Surround view camera system for ADAS on Ti’s TDAx SoCs, hereinafter Appia.

Regarding claim 1, Simek discloses a system (Simek; device/system [¶ 0087-0088]; moreover, capture device [¶ 0032-0033, ¶ 0035, and ¶ 0065-0066]) comprising: 
a first processor core operable to execute a first operating system (Simek; a 1st processor core operable to execute a 1st OS [¶ 0087-0088]; as illustrated within Figs. 4 and 5) to: 
receive a first set of images prior to initialization of a second operating system (Simek; receive a 1st set of images [¶ 0067 and ¶ 0080] prior to initialization/enabling of a 2nd operating system [¶ 0094-0096 and ¶ 0098]; moreover, movement of data [¶ 0091]); 
receive a second set of images after the initialization of the second operating system (Simek; receive a 2nd set of images after the initialization/enabling of the 2nd OS [¶ 0094-0096, ¶ 0098, and ¶ 0115]; moreover, receiving multi capture sets [¶ 0125]); 
process the first set of images to produce a first surround view (Simek; process the 1st set of images to produce a panoramic (i.e. 1st surround view) [¶ 0105 and ¶ 0112]; moreover, depth data associated with imaging to produce panoramic imaging [¶ 0127]); and
process the second set of images to produce a second surround view (Simek; process the 2nd set of images to produce additional/another panoramic (i.e. 2nd surround view) [¶ 0124-0127]; moreover, receiving multi capture sets [¶ 0125]); 
Simek; GPU [¶ 0095-0096], as illustrated within Fig. 5); and
a second processor core coupled to the graphics processing unit and operable to execute the second operating system (Simek; a 2nd processor core coupled to the graphics processing unit and operable to execute the 2nd OS [¶ 0095-0096], as illustrated within Fig. 5) to:
perform, with the first processor core, a handshake between the first operating system and the second operating system (Simek; perform a handshake between the 1st OS and the 2nd OS with the 1st processor core [¶ 0091 and ¶ 0094-0095]; moreover, series of acts [¶ 0120]); 
in response to the handshake, initialize an image processing chain that includes the graphics processing unit (Simek; initialize/enabling an image processing chain/pipeline that includes the GPU in response to the handshake [¶ 0091 and ¶ 0094-0095]; moreover, series of acts [¶ 0120]); and 
process the second set of images with the image processing chain to produce a third surround view (Simek; process the 2nd set of images with the image processing chain/pipeline to produce additional/another panoramic (i.e. 3rd surround view) [¶ 0175-0176]).
Simek fails to explicitly disclose protocol exchange between multiple processors.
Appia teaches protocol exchange between multiple processors (Simek; protocol exchange between multiple processors [Page 12, ¶ 4 to Page 13, ¶ 1 and Page 14, ¶ 1 to Page 16, ¶ 1], as illustrated by the system configuration within Fig. 17).
Simek and Appia are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Simek, to incorporate protocol exchange between multiple processors (as taught by Appia), in order to provide real time imaging enabling a top down view of a surrounding environment (Appia; [Page 2]).

Regarding claim 6, Simek in view of Appia further disclose the system of claim 1, wherein the first processor core is operable to process the second set of images to produce the second surround view and the second processor core is operable to process the second set of images to produce the third surround view concurrently.  

Regarding claim 7, Simek in view of Appia further disclose the system of claim 1, wherein the first operating system is a real-time operating system and the second operating system is a high-level operating system (Simek; the 1st OS is a RTOS corresponding to a computerized device [¶ 0086-0088] and the 2nd OS is a HLOS corresponding to a GPU [¶ 0094-0096]).  

Regarding claim 8, Simek in view of Appia further disclose the system of claim 1, wherein: 
the first set of images and the second set of images are associated with a camera (Simek; the 1st set of images and the 2nd set of images are associated with a camera [¶ 0087-0088 and ¶ 0125]).
Appia further teaches set of images are associated with a vehicle (Appia; set of images are associated with a vehicle [Page 2, ¶ 2-3, Page 6], as illustrated within Fig. 1); 
the first surround view and the second surround view are 2D views from above the vehicle (Appia; the 1st surround view and the 2nd surround view are 2D views from above the vehicle [Page 2, ¶ 2-3], as illustrated within Fig. 1); and 
the third surround view is a 3D perspective view from above the vehicle (Appia; the third surround view is a fish-eye (i.e. 3D perspective) view from above the vehicle [Page 2, ¶ 2-3, Page 4, ¶ 3 to Page 5, ¶ 3, and Page 8, ¶ 5 to Page 9, ¶ 1], as illustrated within Fig. 1; moreover, 3D surround view output [Page 10, ¶ 7 to Page 12, ¶ 3]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Simek as modified by Appia, to incorporate set of images are associated with a vehicle; the first surround view and the second surround view are 2D views from above the vehicle; and the third surround view is a 3D perspective view from above the vehicle (as taught by Appia), in order to provide real time imaging enabling a top down view of a surrounding environment (Appia; [Page 2]).


Regarding claim 9, Simek in view of Appia further disclose the system of claim 8, the first surround view and the second surround view (Simek; the panromantic (i.e. 1st SV) and the additional/another panromantic (i.e.  2nd SV) [¶ 0105, ¶ 0112, ¶ 0124-0127]).
Appia further teaches wherein: 
the surround views are from directly above the vehicle (Appia; the surround views are from directly above the vehicle [Page 2, ¶ 2-3], as illustrated within Fig. 1); and 
the third surround view is offset from directly above the vehicle (Appia; the additional/another (i.e. 3rd) SV is offset (i.e. synthesized) from directly above the vehicle [Page 4, ¶ 3 to Page 5, ¶ 3 and Page 10, ¶ 7 to Page 12, ¶ 3]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Simek as modified by, to incorporate wherein: the surround views are from directly above the vehicle; and the third surround view is offset from directly above the vehicle (as taught by Appia), in order to provide real time imaging enabling a top down view of a surrounding environment (Appia; [Page 2]).




Regarding claim 10, Simek in view of Appia further disclose the system of claim 1, wherein the processing of the first set of images to produce the first surround view (Simek; the processing of the 1st set of images to produce the panoramic (i.e. 1st surround view) [¶ 0094-0096]) includes: 
aligning and blending the first set of images (Simek; aggregating and/or positioning (i.e. aligning and blending) the 1st set of images [¶ 0098 and ¶ 0121-0123]); and
stitching the aligned and blended first set of images (Simek; stitching the aggregating and/or positioning (i.e. aligning and blending) 1st set of images [¶ 0105]).  

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 1, due to the similarities claim 11 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 11.

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 1, due to the similarities claim 12 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 12.

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 1, due to the similarities claim 13 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 13.

Regarding claim 14, the rejection of claim 14 is addressed within the rejection of claim 1, due to the similarities claim 14 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 14.

Regarding claim 19, the rejection of claim 19 is addressed within the rejection of claim 8, due to the similarities claim 19 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 19.

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 9, due to the similarities claim 20 and claim 9 share, therefore refer to the rejection of claim 9 regarding the rejection of claim 20.



Allowable Subject Matter


Claims 2-5 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616